Citation Nr: 1537381	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  15-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA compensation benefits in the amount of $4,829.68, to include whether the debt was properly created.

(The issues of entitlement to an increased rating for left knee degenerative joint disease and glaucoma, entitlement to an earlier effective date for the grant of service connection for glaucoma, entitlement to service connection for a right knee disorder, a bilateral hip disorder and claimed chloracne, and entitlement to a total disability evaluation based upon individual unemployability prior to March 20, 2009 are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1969 and from October 1983 to June 1988. He had service in the Republic of Vietnam from March 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from September and December 2014 decisions of the Committee on Waivers and Compromises of the Regional Office (RO) in Philadelphia, Pennsylvania.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the appeal of the denial of waiver of overpayment came to the Board along with the appeal from the denial of multiple service connection and increased rating claims noted in a parenthetical reference on the title page of this decision.  Although Board policy is generally that all issues over which the Board has jurisdiction in an individual case will be addressed in a single document, there are exceptions to this policy.  One of these exceptions is for issues dependent on completely different law and facts, including overpayment.  See BVA Directive 8430, § 14(c)(10)(a)(2)).  Another is for matters arising out of two or more agencies of original jurisdiction.  Id. at § 14(c)(1).  Both exceptions are applicable here.  The Board is therefore issuing this separate decision as to the issue of waiver of overpayment listed on the title page.

In March 2013, the Board noted that in a July 2013 letter, the Roanoke, Virginia RO informed the Veteran that VA had "mistakenly overlooked" the filing of a direct-pay fee agreement and did not withhold attorney fees from a prior award and as a result, an overpayment of $4,829.68 was created.  The letter informed the Veteran that the Roanoke RO proposed to recoup the overpayment by reducing his benefit payments.

The Veteran indicated his disagreement with the proposed withholding in a July 2013 letter, however, in December 2013, the Roanoke RO informed the Veteran that his Notice of Disagreement was premature since the Roanoke RO had only "proposed to reduce [his] benefits" and final action had yet to be taken.  A letter sent that same day indicated that the action was now final and an overpayment had been created.  The March 2013 Board decision informed the Veteran that he had until June 2014 to request a waiver of overpayment.

The September 2014 and December 2014 decisions of the Committee on Waivers and Compromises indicate that the Veteran timely requested a waiver of overpayment.  Both decisions found that the debt had been validity created and that there was no basis upon which to grant a waiver.    

In February 2015, the Veteran mailed in a copy of a letter informing him of the December 2014 decision.  Next to the first sentence of the letter, which stated "The Committee on Waivers and Compromises has denied your request for a waiver of your debt of $4,829.68," the Veteran handwrote "Paid 6/16/14 - check records please."  On another page, he wrote "Please help to clear this matter...or explain to us where the $4,360.69 went to - we assumed to you for this [sic] - no break down was sent to us."  The Board finds that these statements can reasonably be construed as a disagreement with the determination of the Committee on Waivers and Compromises and a desire for appellate review.  In the alternative, it may be that the Veteran has suggested that he has paid this amount, either back to the VA or to his attorney.  Thus, the Veteran has timely appealed.  See 38 C.F.R. § 20.201 (2014).  Where, as here, a Veteran has filed a notice of disagreement and there is no statement of the case on file for the issues identified in the notice of disagreement, the Board must remand, not refer, the issues to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App 238, 240-41 (1999).  Further clarification is needed.

Accordingly, the case is REMANDED for the following action:

1. Undertake all appropriate steps to issue the Veteran a statement of the case addressing the issue of entitlement to a waiver of recovery of overpayment of VA compensation benefits in the amount of $4,829.68, to include whether the debt was properly created.  In adjudicating the matter de novo all appropriate notice and development should be undertaken.  It should also be determined as to whether the Veteran believes he has paid that amount to the VA or to his attorney, essentially rendering this matter moot.  All attempts at clarification should be detailed in the claims files.

The Veteran should be afforded an appropriate time period to respond.

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the remanded issue, (to the extent such action is appropriate) the AOJ should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




